                                                                                                  FILED
                                                                                         2020 Feb-12 PM 12:48
                                                                                         U.S. DISTRICT COURT
                                                                                             N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION


DYNO NOBEL INC.,                    ]
                                    ]
    Plaintiff,                      ]
                                    ]
v.                                  ]                            2:19-cv-01782-ACA
                                    ]
MS & R EQUIPMENT CO., INC., et al., ]
                                    ]
    Defendants.                     ]

                    MEMORANDUM OPINION AND ORDER

       Before the court is Plaintiff Dyno Nobel, Inc.’s motion to dismiss the

counterclaim filed by Defendants MS & R Equipment, Co. Inc.” (“MSR”) and Cedar

Lake Mining, Inc. (“Cedar Lake”) or, in the alternative, motion for a more definite

statement (doc. 11) and motion to strike an affidavit attached to the counterclaim1

(doc. 12).

       The court GRANTS IN PART and DENIES IN PART the motion to dismiss

or, in the alternative, for a more definite statement. Because MSR and Cedar Lake’s

counterclaim contains only conclusory allegations without any factual support, the

court GRANTS the motion for a more definite statement and ORDERS MSR and



       1
          The motion to strike the affidavit also sought to strike two paragraphs from MSR and
Cedar Lake’s answer. (Doc. 12 at 4). In a later brief, Dyno Nobel withdrew that request. (Doc.
17 at 3 ¶ 2).
Cedar Lake to replead their counterclaim in conformity with Federal Rules of Civil

Procedure 8(a)(2) and 10(b), as well as the Eleventh Circuit’s instructions about

proper pleading. The court DENIES the motion to dismiss the counterclaim. The

court DENIES AS MOOT the motion to strike the affidavit.

   I.      BACKGROUND

        At this stage, the court must accept as true the factual allegations in the

challenged pleading and construe them in the light most favorable to the non-

movant. Butler v. Sheriff of Palm Beach Cty., 685 F.3d 1261, 1265 (11th Cir. 2012).

The court may also consider exhibits attached to the pleading. Hoefling v. City of

Miami, 811 F.3d 1271, 1277 (11th Cir. 2016).

        Dyno Nobel filed its complaint in diversity, alleging that MSR and Cedar

Lake purchased “certain goods and products” from Dyno Nobel from June 2019

through October 2019. (Doc. 1-1 at 2). However, according to Dyno Nobel, MSR

and Cedar Lake have not paid for those goods and services. (Id.). As a result, MSR

owes Dyno Nobel $464,322.08 (doc. 1 at 2–4; doc. 1-1 at 3), and Cedar Lake owes

Dyno Nobel $1,242,336.64 (doc. 1 at 4–7; doc. 1-1 at 3). Dyno Nobel asserts four

state law claims against each defendant: an “open account” claim (“Counts One and

Five”); a “verified account” claim (“Counts Two and Six”); a “goods sold and




                                         2
delivered” claim (“Counts Three and Seven”); and a breach of contract claim

(“Counts Four and Eight”).2 (Doc. 1 at 2–6).

       MSR and Cedar Lake filed a counterclaim, alleging that on November 8,

2017, they entered into a “letter agreement” with Dyno Nobel for Dyno Nobel to

provide explosive products and services at their mines for three years. (Doc. 7 at 4

¶ 6). They assert that Dyno Nobel negligently provided explosive products and

services at three separate mines, causing them damages, and that Dyno Nobel

intentionally, wantonly, and negligently dumped explosive emulsion containing

ammonium and nitrates mixed with diesel fuel on a spoil of their property. (Id. at

5–6 ¶¶ 7–10). The complaint appears to assert claims of negligence, wantonness,

and violations of “applicable environmental statutes, including without limitation”

the Federal Surface Mining Control and Reclamation Act, 30 U.S.C. § 1270(f), and

the Alabama Surface Mining Control and Reclamation Act, Ala. Code § 9-16-95(f).

(Id. at 5–6).

       MSR and Cedar Lake attach to their counterclaim an affidavit by Michael T.

Costello. (Doc. 7 at 8). His affidavit states that he is the president of MSR and

Cedar Lake, that he has under his control and supervision the information and



       2
           Dyno Nobel also named as defendants “X, Y, and Z,” who are “those persons, firms,
and/or entities who utilized the products and services reflected in the Plaintiffs’ [sic] unpaid
invoices all of whose names will be added by way of amendment when ascertained.” (Doc. 1 at
2). In the final count of its complaint, Dyno Nobel alleges that X, Y, and Z owe it $1,706,658.72
(id. at 7), which appears to be the sum of the amounts that MSR and Cedar Lake each owe it.


                                               3
documents related to MSR and Cedar Lake’s transactions with Dyno Nobel, and that

the facts stated in the counterclaim “are true and correct, according to [his]

knowledge, information and belief.” (Id. at 8–9).

   II.      DISCUSSION

         Dyno Nobel has filed two motions: (1) a motion to dismiss under Federal Rule

of Civil Procedure 12(b)(6) or, in the alternative, for a more definite statement under

Rule 12(e), and (2) a motion to strike Mr. Costell’s affidavit. The court will address

the motion to dismiss first.

         1. Motion to Dismiss or for a More Definite Statement

         Rule 12(b)(6) permits a court to dismiss a complaint for failure to state a

claim. “To survive a motion to dismiss, the plaintiff must plead ‘a claim to relief

that is plausible on its face.’” Butler, 685 F.3d at 1265 (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). This standard “does not require detailed factual allegations, but it

demands       more    than     an   unadorned,   the-defendant-unlawfully-harmed-me

accusation.” Id. (quotation marks omitted). Rule 12(e), by contrast, allows the court

to order a more definite statement when the pleading “is so vague or ambiguous that

the party cannot reasonably prepare a response.”



                                            4
      MSR and Cedar Lake’s counterclaim contains nothing more than “the-

defendant-unlawfully-harmed me” accusations.          They allege, in a conclusory

manner, that Dyno Nobel acted negligently in the way that it provided explosive

products and services and that it acted intentionally, wantonly, negligently, and in

violation of federal and state law by dumping of explosive emulsion on their

property. (Doc. 7 at 5–6). But such “[t]hreadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not suffice” to state a claim.

Ashcroft, 556 U.S. at 678. They must provide facts about what they allege Dyno

Nobel did, aside from acting “negligently.”

      Moreover, MSR and Cedar Lake’s counterclaim is one of the types of shotgun

pleadings that the Eleventh Circuit has repeatedly condemned. See Weiland v. Palm

Beach Cty. Sheriff's Office, 792 F.3d 1313, 1323 (11th Cir. 2015) (describing one

type of shotgun pleading as “commit[ting] the sin of not separating into a different

count each cause of action or claim for relief”). Federal Rule of Civil Procedure

10(b) requires a party to “state its claims or defenses in numbered paragraphs, each

limited as far as practicable to a single set of circumstances. . . . If doing so would

promote clarity, each claim founded on a separate transaction or occurrence . . . must

be stated in a separate count or defense.” In their counterclaim, however, MSR and

Cedar Lake appear to assert claims of negligence, wantonness, and violations of

federal and state law “without limitation.” (Doc. 7 at 6). That is the type of vague



                                           5
or ambiguous statement of a claim to which a party cannot reasonably prepare a

response.

      Accordingly, the court GRANTS Dyno Nobel’s motion for a more definite

statement and ORDERS MSR and Cedar Lake to replead their counterclaim in

compliance with the Federal Rules of Civil Procedure and the Eleventh Circuit’s

instructions about proper pleading. They may file the counterclaim on or before

February 26, 2020.

      2. Motion to Strike

      MSR and Cedar Lake attach to their counterclaim Mr. Costello’s affidavit, in

which he attests that “the facts stated [in the counterclaim] are true and correct,

according to my knowledge, information and belief.” (Doc. 7 at 8–9). Dyno Nobel

seeks to strike that affidavit on the basis that (1) an affidavit based on information

and belief cannot serve to verify the counterclaim, and (2) under an Alabama

evidentiary rule, the affidavit is insufficient to dispute Dyno Nobel’s verified

account claims. (Doc. 12; see also Doc. 17 at 1–2).

      It is true that affidavits based, even in part, on “information and belief” may

not create a genuine dispute of fact to defeat a motion for summary judgment. Pace

v. Capobianco, 283 F.3d 1275, 1278 (11th Cir. 2002). But the court need not

determine at this point whether Mr. Costello’s affidavit can serve to verify the

counterclaim or be considered at the summary judgment stage, because the court’s



                                          6
order to replead the counterclaim moots the motion to strike evidence attached to the

counterclaim. Accordingly, the court DENIES AS MOOT the motion to strike.

   III.   CONCLUSION

      The court GRANTS IN PART and DENIES IN PART Dyno Nobel’s

motion to dismiss or, in the alternative, for a more definite statement. The court

DENIES the motion to dismiss the counterclaim. The court GRANTS the motion

for a more definite statement and ORDERS MSR and Cedar Lake to replead their

counterclaim in compliance with the Federal Rules of Civil Procedure and the

Eleventh Circuit’s instructions on proper pleading. They must file their amended

counterclaim on or before February 26, 2020.

      The court DENIES AS MOOT the motion to strike.

      DONE and ORDERED this February 12, 2020.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE




                                          7
